Name: Commission Regulation (EEC) No 61/85 of 9 January 1985 on the monitoring by the Community of exports of steel tubes and pipes to the United States of America
 Type: Regulation
 Subject Matter: America;  trade policy;  iron, steel and other metal industries;  technology and technical regulations
 Date Published: nan

 10 . 1 . 85 Official Journal of the European Communities No L 9/ 19 COMMISSION REGULATION (EEC) No 61 /85 of 9 January 1985 on the monitoring by the Community of exports of steel tubes and pipes to the United States of America THF, COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 60/85 of 9 January 1985 on the restriction of exports of steel tubes and pipes to the United States of America ('), and in particular Article 5 (8) thereof, Whereas : ( 1 ) the application of the Arrangement concluded with the United States of America, hereinafter referred to as 'the Arrangement' (2), particularly as regards the phasing of exports , makes it necessary to provide for fixed periods during which licences may be issued ; (2) to allow for optimum utilization of all the export opportunities provided for in the Arrangement, the licensing system should be designed so that the development of exports can be monitored as closely as possible ; (3) it is necessary to authorize the competent authori ­ ties of the Member States to take the appropriate measures in cases of loss, theft or destruction of a licence or certificate, 2 . Export certificates must be made out as follows : (a) each certificate may refer to only one licence or to only one extract from a licence ; (b) the words 'category 21 pipes and tubes other than OCTG' or, as appropriate, 'category 22 OCTG', as provided for in Annex I , should be inserted in box 5 of each certificate ; (c) the product description in box 5 of the copies of the certificates must include the NIMEXE codes ; (d) the quantity in tonnes must be indicated by means of a letter T after the figures representing the tonnes and before any fractions of tonnes ; (e) no more than one total may be indicated on each certificate ; (f) the stamp affixed by the customs office which accepted the export declaration must show legibly, on the original and the copies of the certificate, the name of the office and the date of acceptance ; (g) the number of each certificate must be indicated in box 13 of the licence or the extract of the licence to which the certificate refers . 3 . The export licence must be issued within 15 working days of the day of receipt of the exporter's application . The licence may be issued only until the end of the second month of each calendar quarter. 4 . The licence shall be valid for three months from the date of issue . However, each export licence shall be valid only for exports to be effected during the quota year indicated in box 4 of the licence . Where , however, the Commission decides to apply Article 2 (3) of Regulation (EEC) No 60/85, and where supplementary allocations are made in cases of shor ­ tage, licences with a period of validity exceeding three months may be issued ; the words 'special issue' shall be entered on such licences and on the certificates realting thereto . HAS ADOPTED THIS REGULATION Article 1 1 . For the products originating in the Community and listed in Annex I , export licences as provided for in Article 5 of Regulation (EEC) No 60/85 shall be issued free of charge by the competent authorities in the Member States (hereinafter referred to as ' the issuing authorities ') subject to the conditions laid down in the abovementioned Article 5 . Licences shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions laid down in Annex IV. For each export of these products, the exporter must make out a certificate on a form conforming to the specimen set out in Annex III and respecting the provisions laid down in Annex IV. Article 2 At the request of the titular holder of the export licence and upon production of the licence, the competent authorities of the Member States may issue one or more extracts from the export licence . These extracts shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions of Annex IV. Extracts may not be used as a basis for issuing further extracts . (') See page 13 of this Official Journal . (2) See page 2 of this Official Journal . No L 9/20 Official Journal of the European Communities 10 . 1 . 85 Article 6 1 . The original and the necessary copies of the export licences and of the certificate must be presented in support of the export declaration to the customs office in the Community in which formalities regarding exports of steel products to the United States of America are completed . This office shall : (a) deduct the quantity to be exported from the original of the licence ; (b) endorse the original and copies of the certificate, return the original to the titular holder of the licence or to his representative so that it may be presented to the customs authorities of the United States of America on importation , keep its own copy and send to the authority which issued the export licence and to the Commission the copies intended for them . 2. The copies of the certificates must reach the Commission within three working days following the week in which the abovementioned customs office endorsed them. 3 . Where certificates are amended or cancelled with the authorization of the customs office which endorsed them , that office shall also forward copies of the amended or cancelled certificates to the authority which issued the export licence and to the Commis ­ sion , within three working days following the week in which it authorized the amendment or the cancella ­ tion . 4. Member States may provide for the forwarding of copies to the Commission to take place through a central organization appointed for this purpose . When an extract is issued, the quantities of products covered by the said extract shall be deducted from the quantities indicated on the licence from which it has been issued . Extracts shall have the same legal effects as the export licences from which they have been issued and to which they refer. Article 3 1 . Export licences may be transferred in whole or in part by their titular holder (hereinafter referred to as 'the transferer ) to other steel undertakings or distribu ­ tion undertakings (hereinafter referred to as 'the trans ­ ferees') subject to the conditions laid down in Article 5 (4) of Regulation (EEC) No 60/85 . 2. The authority which issued the licence must be informed of such transfer by both the transferer and transferee . That authority shall , without delay, certify the transfer on the export licence or on the extract and inform the Commission . Transfer shall take effect from the date of this certification . 3 . Where only a part of an export licence is trans ­ ferred, an extract from the export licence should be issued in respect of this part . 4 . Where a licence has been transferred to a trans ­ feree in a Member State other than that which issued the licence, the authority which certified the transfer shall , without delay, inform the competent authority of the Member State in which the transferee is situated . 5 . Each licence may be transferred only once . Article 4 Licences or extracts from licences issued by the autho ­ rities of a Member State, as well as certificates, declarations and certifications accompanied by the stamp of these authorities, shall have the same legal value in each of the other Member States as such documents issued by the authorities of these Member States as well as certificates, declarations and certifica ­ tions accompanied by the stamp of these authorities . Article 5 1 . Fully used licences shall be returned at the latest on the eighth working day following their complete use to the competent authority in the Member State which issued them. 2. Unused or partially used licences shall be returned at the latest on the eighth working day following the expiry of their period of validity to the authority in the Member State which issued them . Article 7 1 . The licence application must include the following information :  a description of the products, specifying the cate ­ gory and the NIMEXE code, in accordance with Annex 1 ; however, the NIMEXE code is not required if the applicant declares that he wishes to transfer the requested licence , in which case the code must be given by the transferee,  the quantity of products (in tonnes),  the exporter's name or trade-name, address and telephone and telex numbers ,  the consignee's name or trade-name and address ; however, this information is not required if the applicant declares that he wishes to transfer the licence requested, in which case this information must be provided by the transferee, 10 . 1 . 85 Official Journal of the European Communities No L 9/21  scheduled date (s) of export,  where appropriate, an indication that the products are intended for temporary importation into the United States of America and re-export in the same state or without having undergone substantial processing. 2. The exporter must declare that the goods are of Community origin and that the information on his licence application is accurate . 3 . The issue of a licence pursuant to the third subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 60/85 is subject to the submission of a copy of the contract of sale , except where the applicant declares that he wishes to transfer the requested licence, in which case the copy must be provided by the trans ­ feree . Article 8 In the case of loss, theft or destruction of the original of an export licence or certificate , the competent authorities which issued or endorsed the said docu ­ ments may issue or endose a duplicate . Licences issued and certificates endorsed in this way shall bear the endorsement 'Duplicata' in red . Article 9 1 . Within the first 10 days of each month the Member States shall notify the Commission of : (a) the amounts in respect of which licences were issued during the preceding month ; (b) the amounts exported in the month preceding that referred to in paragraph (a) above . 2 . The notifications from the Member States shall include : (a) a breakdown of the products by category in accor ­ dance with Annex I , and in respect of the informa ­ tion referred to in paragraph 1 (b), by NIMEXE code also ; (b) a breakdown by licence-holder ; (c) an indication of the amounts for each product to be temporarily imported into the United States of America for re-export in the same state or without having undergone substantial processing there . 3 . Within the first 15 days of each month the Member States shall inform the Commission of the amounts in respect of which licences expired in the preceding month . 4. The Member States shall forward to the Commis ­ sion , within eight days, a copy of each licence and any extracts once they have been issued. They shall also forward a copy of each amended or cancelled licence and of amended or cancelled extracts as soon as they have been amended or cancelled . 5 . Where the Commission ascertains that a Member State has issued licences in excess of its allocation for a specific category, it shall notify the State in question that such licences are in breach of the requirements in force and that the certificates issued on the basis of those licences cannot be considered as certificates within the meaning of Article 6 of the Arrangement. 6 . At the same time as they submit the monthly notifications provided for in paragraph 1 , the Member States shall send to the Commission all relevant infor ­ mation concerning infringements of Regulation (EEC) No 60/85 and of this Regulation and any penalties thereby imposed. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussel , 9 January 1985 . For the Commission Karl-Heinz NARJES Member of the Commission No L 9/22 Official Journal of the European Communities 10 . 1 . 85 ANNEX I LIST OF PRODUCTS Category 21 : Tubes and pipes other than OCTG Category 22 : Tubes arid pipestermed OCTG' NIMEXE code TS USA code NIMEXE code TS USA code NIMEXE code TS USA code 73.18-01 610.3000 73.19-10 610.4045 73.18-23 0 610.3216 73.18-05 610.3100 73.19-30 610.4055 73.18-24 0 610.3219 73.18-13 610.3205 73.19-50 610.4245 73.18-42 610.3233 73.18-15 610.3208 73.19-90 610.4255 73.18-67 0 610.3249 73.18-21 610.3209 610.4345 73.18-72 0 610.3252 0 73.18-22 610.3212 610.4355 84.23-25 0 610.3256 73.18-23 (')(*) 610.3213 610.4500 610.3258 0 73.18-24 00 610.3221 li 610.4600 \ 610.3721 73.18-26 0 610.3227 610.4920 \ 610.3722 73.18-27 0 610.3231 610.4925 \ 610.3925 73.18-28 0 610.3234 li 610.4928 \ 610.3935 73.18-32 0 610.3241 610.4931 \ 610.4025 73.18-34 0 610.3242 610.4933 610.4035 73.18-36 0 610.3243 610.4936 \ 610.4225 73.18-38 610.3252 0 II 610.4948 l 610.4235 73.18-41 610.3254 610.4951 610.4325 73.18-44 610.3258 0 610.4953 I 610.4335 73.18-46 610.3262 610.4955 0 \\ 610.4942 73.18-48 610.3264 610.4956 0 li 610.4944 73.18-51 610.3500 Il 610.4957 0 \\ 610.4946 73.18-52 610.3600 610.4966 0 l 610.4954 73.18-54 610.3701 610.4967 0 Il 610.4955 0 73.18-56 0 610.3704 Il 610.4968 0 Il 610.4956 0 73.18-58 610.3711 Il 610.4969 0 It 610.4957 0 73.18-62 0 610.3712 Il 610.4970 0I 610.4966 0 73.18-64 610.3713 610.4976 I 610.4967 0 73.18-66 610.3727 Il 610.5202 Il 610.4968 0 73.18-67 0 610.3728 II 610.5204 Il 610.4969 0 73.18-68 610.3731 I.! 610.5206 610.4970 0 73.18-72 0 0 610.3732 Il 610.5209 Il 610.5221 0 73.18-74 0 610.3741 Il 610.5211 Il 610.5222 73.18-76 610.3742 Il 610.5214 Il 610.5226 73.18-78 610.3751 Il 610.5216 II 610.5240 73.18-82 0 610.3945 610.5229 Il 610.5242 73.18-84 0 610.3955 Il 610.5230 Il 610.5243 73.18-97 IIII 610.5231 Il 610.5244 0 73.18-99 610.5234 610.5236 610.524292 610.524492L (') Plastic covered pipes and tubes for district heating systems covered by TS USA codes other than those indicated are excluded . (") Excluded if OCTG . (") Excluded if OCTG . C) Covered if OCTG EUROPEAN COMMUNITY ANNEX II 1 Exporter ( full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No ORIGINAL 2 EXTRACT of export licence no 4 Quota year3 Period of validity from until5 Licence transferred to (full name and address) included 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the Customs office at which Customs formalities for export to the United States of America are completed 7 Category and detailed description of iron and steel products 8 NIMEXE Codes 9 Quantity (metric tonnes) included 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature :Stamp of competent authority : Stamp of competent authority : ATTRIBUTION OF QUANTITIES EXPORTED OR FOR WHICH AN EXTRACT IS ISSUED 12 Quantities (metric tonnes ) 13 Customs export document (type , number and date ) or extract (number and date) 14 Name, Member State, signature and stamp of attributing authority Available Attributed Available Attributed Available Attributed Avertable ' Attributed Available Attributed Available Attributed EUROPEAN COMMUNITY 1 Exporter (full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 EXTRACT of export licence no 4 Quota year3 Period of validity from until included5 Licence transferred to (full name and address) 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the Customs office at which Customs formalities for export to the United States of America are compteted 7 Category and detailed description of iron and steel products 8 NIMEXE Codes 9 Quantity (metric tonnes) included 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature :Stamp of competent authority : Stamp of competent authority : class="page"> EUROPEAN COMMUNITY ANNEX Hi 1 Exporter (full name and address ) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA ORIGINALNo 2 Consignee (full name and address ) 3 Export licence No / issued in (Member State) 4 Extract No issued in (Member State) of export licence No issued in (Member State) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the Customs office at which Customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the Customs office shown in box no 7 , must be produced to the competent authorities in the United States of America at the time of importation . 5 Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The quantiiy (metric tonnes) of iron and steel products shown above has been attributed to the export licence shown in box no 3 to the extract shown in box no 4 . *) Customs export document : Signature : Stamp : type : number : date : Customs office : Member State : *) The appropriate box to be indicated like this : class="page"> EUROPEAN COMMUNITY 1 Exporter &lt;fuN name and address) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 Consignee (full name and address) 3 Export licence No / issued in (Member Stale) 4 Extract No issued in (Member Stale) of export licence No issued in (Member State) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the Customs office at which Customs formalities for export to the United States of America are completed . C. This certificate, duly endorsed by the Customs office shown in box no 7 , must be produced to the competent authorities in the United Slates of America at the time o? importation. S Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The Quantity (metric tonnes ) of iron and steel products shown above has been attributed to the export licence shown in box no 3 to the extract shown in box no 4 . *) Stamp :Customs export document : type : Signature : number : date : Customs oft tee Member State . *) The appropriate box to be indicated like this : class="page"> 10 . i . 85 ( Official Journal of the European Communities No L 9/31 ANNEX IV Technical provisions relating to export licences, extracts thereof, and certificate forms 1 . Licences , extracts thereof and forms shall be made up in sets containing at least one original , a copy for the issuing authority and a copy for the Commission . Certificate forms shall be made up in sets containing at least one original , a copy for the customs, a copy for the authority issuing the export licence or the extract thereof and a copy for the Commission. 2 . Forms referred to in point 1 shall be printed on white paper, dressed for writing, and weighing at least 40 g/m2. Their size shall be 210 x 297 mm . 3 . The Member States shall be responsible for having the forms referred to in point 1 printed. These may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form . Each form shall bear an indication of the printer's name and address , or a mark enabling the printer to be identified, and an individual serial number. The number shall be preceded by the following letters according to the country in which the forms are utilized : 'BE' for Belgium , 'DK' for Denmark, 'DE' for the Federal Republic of Germany, 'FR' for France, 'GR' for Greece, ' IE' for Ireland, 'IT' for Italy, 'LU' for Luxembourg, 'NL' for the Netherlands and 'GB' for the United Kingdom . For licences and certificates issued pursuant to this Regulation, the numbering used for the licences and certificates issued pursuant to Decision No 2873/82/ECSC must be continued , without any number being used a second time . 4 . Licences , extracts thereof and forms shall be printed in one of the official languages of the Community, as specified by the competent authorities of the issuing Member State . Certificates shall be printed in English .